Mr. Justice Pobb
delivered the opinion of the Court:
The modern rule is to the effect that where personal property is placed in the hands of a bailee for hire in good condition, and it is injured or destroyed while in his custody, under circumstances ordinarily inconsistent with the exercise of due care, and there is nothing to rebut the inference arising from the circumstances, the loss may fairly be found to have been occasioned by negligence. In other words, the facts of the occurrence, unexplained, warrant the inference of negligence, and call for explanation from the bailee, because he alone is in a position to make it. Jackson v. McDonald, 70 N. J. L. 594, 57 Atl. 126, 15 Am. Neg. Rep. 611; Collins v. Bennett, 46 N. Y. 490, 1 Am. Neg. Cas. 696; Davis v. A. O. Taylor & Son, 92 Neb. 769, 139 N. AV. 687; Hackney v. Perry, 152 Ala. 626, 44 So. 1029; Hunter v. Ricke Bros. 127 Iowa, 108, 102 N. W. 826, 18 Am. Neg. Rep. 68; Hildebrand v. Carroll, 106 Wis. 324, 80 Am. St. Rep. 29, 82 N. W. 145; The Genessee, 70 C. C. A. 613, 138 Fed. 549. But this rule in no way changes the burden of proof, for, when all the evidence is in, the preponderance must be with the plaintiff. Sweeney v. Erving, 228 U. S. 233, 57 L. ed. 815, 33 Sup. Ct. Rep. 416; Sullivan v. Capital Traction Co. 34 App. D. C. 358.
Here, however, the plaintiff did not rest his case upon the fact that property placed in the defendant’s custody in good condition was injured in such a way as to be inconsistent with due care on the part of the defendant, but introduced *500evidence tending to show negligence. This evidence was not controverted by the defendant, and therefore the sole question for the jury was whether, under the undisputed facts, the defendant had exercised due care. In the circumstances, we do not think there is reversible error in the charge. We therefore affirm the judgment, with costs. Affirmed.